In a proceeding to compel the County Treasurer of Suffolk County to consummate alleged sales of real property tax liens, which were made at a sale conducted November 16, 1954, the County Treasurer appeals from an order dated December 13, 1954, granting the application. Petitioner appeals from an order dated April 14, 1955, insofar as it vacated the order dated December 13, 1954, and the tax sales as to parcels generally described in the order dated April 14, 1955, and directed the County Treasurer to resell those parcels. Eour proposed intervenors appeal from the order dated April 14, 1955, and from an order dated April 21, 1955, denying their motion to vacate the order dated December 13, 1954, and the decision on which such order was made, for leave to intervene in the proceeding, and for a rehearing. Order dated April 14, 1955, modified on the law by striking therefrom all the ordering paragraphs thereof except the first and by adding thereto a provision that the motion of the County Treasurer be denied. As so modified, order affirmed, without costs. Special Term was without jurisdiction to change the final order of December 13, 1954, as to substance. (Herpe v. Herpe, 225 N. Y. 323.) Appeal by the proposed intervenors from the order dated April 14, 1955, dismissed, without costs, on the ground that they were not parties to the proceeding which resulted in said order. Order dated December 13, 1954, reversed on the law, with $10 costs and disbursements to the County Treasurer, payable by appellant Coulbourn, and petition dismissed. The findings of fact are affirmed. In our opinion the County Treasurer was not required to honor petitioner’s bid, which by its terms was to apply to all those tax liens to be offered during the remainder of the *857sale fitting the limitations expressed in the bid. Order dated April 21, 1955, affirmed, without costs. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, and Murphy, JJ., concur; Beldoek, J., concurs in result. [206 Misc. 1058.] [See post, p. 968.]